Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it must be submitted no later than payment of the issue fee.
	An authorization for the below amendment has been received from Applicant’s Representative, Jane Zheng, on 07/25/22.

	The claims have been amended as follows:
1.  (Currently Amended)  A method for monitoring a resource transaction, comprising:
training, by a processor, a first model with deposit risk training samples consisting of normal deposit transaction samples and fraud deposit transaction samples to obtain a neural network model of resource deposits and to output first risk identification results of the resource deposits from the neural network model, training a second model with withdrawal risk training samples consisting of normal withdrawal transaction samples and disposal transaction samples to obtain a gradient boosting regression model of resource withdrawals and to output second risk identification results of the resource withdrawals from the gradient boosting regression model, and training a third model with of the first risk identification results and of the second risk identification results to obtain a classification and regression tree model of resource disposals, wherein the deposit risk training samples are different from the withdrawal risk training samples;  
receiving, by the processor, a resource deposit request for a resource deposit from a terminal of a resource deposit initiator, and the resource deposit request comprising an identifier of the resource deposit initiator and an identifier of a target account in which a resource is deposited;
performing, by the processor using the neural network model, a first risk identification on the target account according to the resource deposit request by at least inputting first association information related to the resource deposit request to the neural network model and outputting a first risk identification result of the resource deposit from the neural network model;
determining, by the processor, whether the resource deposit request is a fraudulent deposit request based on the first risk identification result of the resource deposit request; 
in response to determining that the resource deposit request is not a fraudulent deposit request, obtaining, by the processor, first risk identification results of resource deposits being previously deposited into the target account, wherein the neural network model outputs the first risk identification results of the resource deposits being previously deposited into the target account;   
receiving, by the processor, a resource withdrawal request for a resource withdrawal from a terminal of a resource withdrawal initiator, the resource withdrawal request comprising an identifier of the resource withdrawal initiator and an identifier of a recipient account, the resource withdrawal request requesting a resource withdrawal from the target account to the recipient account;
performing, by the processor using the gradient boosting regression model, a second risk identification on the target account according to the resource withdrawal request by at least inputting second association information related to the resource withdrawal request to the gradient boosting regression model and outputting a second risk identification result of the resource withdrawal from the gradient boosting regression model;
determining, by the processor, whether the resource withdrawal request is a fraudulent withdrawal request based on the second risk identification result;
in response to determining that the resource withdrawal request is not a fraudulent withdrawal request, obtaining, by the processor, the first risk identification results of resource deposits being previously deposited into the target account;
inputting, by the processor, the first risk identification results of the resource deposits being previously deposited into the target account and/or the second risk identification result to the classification and regression tree model; 
determining, by the processor, at least one resource transfer risk identification strategy according to the first risk identification results of the resource deposits being previously deposited into the target account and/or  the second risk identification result; 
generating, by the processor, a determination result of whether the at least one resource transfer risk identification strategy meets a condition;
outputting, by the processor, a resource transaction risk monitoring result of the target account from the classification and regression tree model according to the determination result; and 
determining, by the processor, whether to process the resource transaction comprising the resource deposit request and/or the resource withdrawal request according to the resource transaction risk monitoring result outputted from the classification and regression tree model.

2.  (Previously Presented)  The method according to claim 1, wherein the performing a first risk identification on the target account according to the resource deposit request to obtain a first risk identification result comprises:
acquiring the first association information related to the resource deposit request, wherein the first association information comprises at least one of initiating account information, target account information including terminal activities and/or terminal environment, and first resource transaction information; and
performing the first risk identification on the target account according to the first association information using the neural network model to obtain the first risk identification result.

3.  (Previously Presented)  The method according to claim 1, 
wherein the fraudulent deposit request indicates that the resource deposit request has a fraud risk; and
wherein the method further comprises, in response to determining that the resource deposit request is a fraudulent deposit request, 
determining, by the processor, a deposit management and control mode corresponding to at least a threshold of the first risk identification result; and 
triggering and executing, by the processor, the deposit management and control mode for not fulfilling the resource deposit request. 

4.  (Previously Presented)  The method according to claim 1, wherein the performing a second risk identification on the target account according to the resource withdrawal request to obtain a second risk identification result comprises:
acquiring the second association information related to the resource withdrawal request, wherein the second association information comprises at least one of target account information, second resource transaction information, or recipient account information; and
performing the second risk identification on the target account according to the second association information using the gradient boosting regression model to obtain the second risk identification result.

5.  (Previously Presented)  The method according to claim 1, further comprising: 
determining that the target account is a fraudulent account in response to that the at least one resource transfer risk identification strategy meets the condition, wherein the fraudulent account indicates that the target account has a fraud risk.

6.  (Previously Presented)  The method according to claim 5, further comprising:
in response to determining that the target account is a fraudulent account,
determining, by the processor, a disposal management and control mode of the target account according to the at least one resource transfer risk identification strategy that meets the condition; and
triggering and executing, by the processor, the disposal management and control mode to manage and control the target account.

7.  (Cancelled)  

8.  (Currently Amended)  An apparatus for monitoring a resource transaction, comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor to cause the apparatus to perform operations comprising:
training a first model with deposit risk training samples consisting of normal deposit transaction samples and fraud deposit transaction samples to obtain a neural network model of resource deposits and to output first risk identification results of the resource deposits from the neural network model, training a second model with withdrawal risk training samples consisting of normal withdrawal transaction samples and disposal transaction samples to obtain a gradient boosting regression model of resource withdrawals and to output second risk identification results of the resource withdrawals from the gradient boosting regression model, and training a third model with of the first risk identification results and of the second risk identification results to obtain a classification and regression tree model of resource disposals, wherein the deposit risk training samples are different from the withdrawal risk training samples;  
receiving a resource deposit request for a resource deposit from a terminal of a resource deposit initiator, and the resource deposit request comprising an identifier of the resource deposit initiator and an identifier of a target account in which a resource is deposited;
performing, using the neural network model, a first risk identification on the target account according to the resource deposit request by at least inputting first association information related to the resource deposit request to the neural network model and outputting a first risk identification result of the resource deposit from the neural network model;
determining whether the resource deposit request is a fraudulent deposit request based on the first risk identification result of the resource deposit request; 
in response to determining that the resource deposit request is not a fraudulent deposit request, obtaining first risk identification results of resource deposits being previously deposited into the target account, wherein the neural network model outputs the first risk identification results of the resource deposits being previously deposited into the target account;     
receiving a resource withdrawal request for a resource withdrawal from a terminal of a resource withdrawal initiator, the resource withdrawal request comprising an identifier of the resource withdrawal initiator and an identifier of a recipient account, the resource withdrawal request requesting a resource withdrawal from the target account to the recipient account;
performing, using the gradient boosting regression model, a second risk identification on the target account according to the resource withdrawal request by at least inputting second association information related to the resource withdrawal request to the gradient boosting regression model and outputting a second risk identification result of the resource withdrawal from the gradient boosting regression model; 
determining whether the resource withdrawal request is a fraudulent withdrawal request based on the second risk identification result;
in response to determining that the resource withdrawal request is not a fraudulent withdrawal request, obtaining the first risk identification results of resource deposits being previously deposited into the target account;
inputting the first risk identification results of the resource deposits being previously deposited into the target account and/or the second risk identification result to the classification and regression tree model;
determining at least one resource transfer risk identification strategy according to the first risk identification results of the resource deposits being previously deposited into the target account and/or the second risk identification result; 
generating a determination result of whether the at least one resource transfer risk identification strategy meets a condition; 
outputting a resource transaction risk monitoring result of the target account from the classification and regression tree model according to the determination result; and
determining whether to process the resource transaction comprising the resource deposit request and/or the resource withdrawal request according to the resource transaction risk monitoring result outputted from the classification and regression tree model.

9.  (Previously Presented)  The apparatus according to claim 8, wherein the performing a first risk identification on a target account according to the resource deposit request to obtain a first risk identification result comprises: acquiring the first association information related to the resource deposit request, wherein the first association information comprises at least one of initiating account information, target account information including terminal activities and/or terminal environment, and first resource transaction information; and
performing the first risk identification on the target account according to the first association information using the neural network model to obtain the first risk identification result.

10.  (Previously Presented)  The apparatus according to claim 8, 
wherein the fraudulent deposit request indicates that the resource deposit request has a fraud risk; and
wherein the operations further comprise, in response to determining that the resource deposit request is a fraudulent deposit request, 
determining, by the processor, a deposit management and control mode corresponding to at least a threshold of the first risk identification result; and 
triggering and executing the deposit management and control mode for not fulfilling the resource deposit request.

11.  (Previously Presented)  The apparatus according to claim 8, wherein the performing a second risk identification on the target account according to the resource withdrawal request to obtain a second risk identification result comprises:
acquiring the second association information related to the resource withdrawal request, wherein the second association information comprises at least one of target account information, second resource transaction information, or recipient account information; and
performing the second risk identification on the target account according to the second association information using the gradient boosting regression model to obtain the second risk identification result.

12.  (Previously Presented)  The apparatus according to claim 8, wherein the operations further comprise: 
determining that the target account is a fraudulent account in response to that the at least one resource transfer risk identification strategy meets the condition, wherein the fraudulent account indicates that the target account has a fraud risk.

13.  (Previously Presented)  The apparatus according to claim 12, the operations further comprise:
in response to determining that the target account is a fraudulent account,
determining a disposal management and control mode of the target account according to the at least one resource transfer risk identification strategy that meets the condition; and
triggering and executing the disposal management and control mode to manage and control the target account.

14.  (Cancelled)  

15.  (Currently Amended)  A non-transitory computer-readable storage medium for monitoring a resource transaction, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
training a first model with deposit risk training samples consisting of normal deposit transaction samples and fraud deposit transaction samples to obtain a neural network model of resource deposits and to output first risk identification results of the resource deposits from the neural network mode, training a second model with withdrawal risk training samples consisting of normal withdrawal transaction samples and disposal transaction samples to obtain a gradient boosting regression model of resource withdrawals and to output second risk identification results of the resource withdrawals from the gradient boosting regression model, and training a third model with of the first risk identification results and of the second risk identification results to obtain a classification and regression tree model of resource disposals, wherein the deposit risk training samples are different from the withdrawal risk training samples;
receiving a resource deposit request for a resource deposit from a terminal of a resource deposit initiator, and the resource deposit request comprising an identifier of the resource deposit initiator and an identifier of a target account in which a resource is deposited;
performing, using the neural network model, a first risk identification on the target account according to the resource deposit request by at least inputting first association information related to the resource deposit request to the neural network model and outputting a first risk identification result of the resource deposit from the neural network model;
determining whether the resource deposit request is a fraudulent deposit request based on the first risk identification result of the resource deposit request;   
in response to determining that the resource deposit request is not a fraudulent deposit request, obtaining first risk identification results of resource deposits being previously deposited into the target account, wherein the neural network model outputs the first risk identification results of the resource deposits being previously deposited into the target account;
receiving a resource withdrawal request for a resource withdrawal from a terminal of a resource withdrawal initiator, the resource withdrawal request comprising an identifier of the resource withdrawal initiator and an identifier of a recipient account, the resource withdrawal request requesting a resource withdrawal from the target account to the recipient account;
performing, using the gradient boosting regression model, a second risk identification on the target account according to the resource withdrawal request by at least inputting second association information related to the resource withdrawal request to the gradient boosting regression model and outputting a second risk identification result of the resource withdrawal from the gradient boosting regression model;
determining whether the resource withdrawal request is a fraudulent withdrawal request based on the second risk identification result;
in response to determining that the resource withdrawal request is not a fraudulent withdrawal request, obtaining the first risk identification results of resource deposits being previously deposited into the target account;
inputting the first risk identification results of the resource deposits being previously deposited into the target account and/or the second risk identification result to the classification and regression tree model;
determining at least one resource transfer risk identification strategy according to the first risk identification results of the resource deposits being previously deposited into the target account and/or the second risk identification result; 
generating a determination result of whether the at least one resource transfer risk identification strategy meets a condition;  
outputting a resource transaction risk monitoring result of the target account from the classification and regression tree model according to the determination result; and 
determining whether to process the resource transaction comprising the resource deposit request and/or the resource withdrawal request according to the resource transaction risk monitoring result outputted from the classification and regression tree model.

16.  (Previously Presented)  The storage medium according to claim 15, wherein the performing a first risk identification on a target account according to the resource deposit request to obtain a first risk identification result comprises:
acquiring the first association information related to the resource deposit request, wherein the first association information comprises at least one of initiating account information, target account information including terminal activities and/or terminal environment, and first resource transaction information; and
performing the first risk identification on the target account according to the first association information using the neural network model to obtain the first risk identification result.

17.  (Previously Presented)  The storage medium according to claim 15, 
wherein the fraudulent deposit request indicates that the resource deposit request has a fraud risk; and
wherein the operations further comprise, in response to determining that the resource deposit request is a fraudulent deposit request, 
determining, by the processor, a deposit management and control mode corresponding to at least a threshold of the first risk identification result; and 
triggering and executing the deposit management and control mode for not fulfilling the resource deposit request.

18.  (Previously Presented)  The storage medium according to claim 15, wherein the performing a second risk identification on the target account according to the resource withdrawal request to obtain a second risk identification result comprises:
acquiring the second association information related to the resource withdrawal request, wherein the second association information comprises at least one of target account information, second resource transaction information, or recipient account information; and
performing the second risk identification on the target account according to the second association information using the gradient boosting regression model to obtain the second risk identification result.

19.  (Previously Presented)  The storage medium according to claim 15, wherein the operations further comprise: 
determining that the target account is a fraudulent account in response to that the at least one resource transfer risk identification strategy meets the condition, wherein the fraudulent account indicates that the target account has a fraud risk.

20.  (Previously Presented)  The storage medium according to claim 19, the operations further comprise:
in response to determining that the target account is a fraudulent account,
determining a disposal management and control mode of the target account according to the at least one resource transfer risk identification strategy that meets the condition; and
triggering and executing the disposal management and control mode to manage and control the target account.

21. (Previously Presented) The method according to claim 1, wherein the second risk identification result comprises second risk identification results of resource withdrawals being previously withdrawn from the target account. 

22. (Previously Presented) The apparatus according to claim 8, wherein the second risk identification result comprises second risk identification results of resource withdrawals being previously withdrawn from the target account.

Reasons for Allowance
	Claims 1-6, 8-13, and 15-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it."  In re Glaug 283 F.3d 1335, 1340 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, the inventor's lexicography must prevail." Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	The present claims are a directed to a computer-implemented method (claim 1), an apparatus (claim 8), and a non-transitory computer readable medium (claim 15).  
	Claim 1 is the representative method claim of the independent claims, as the other two share the recitations in the body of the claims.  Claim 1, upon entry of the Examiner’s Amendment recites:
	training, by a processor, a first model with  deposit risk training samples consisting of  normal deposit transaction samples and fraud deposit transaction samples to obtain a neural network model of resource deposits and to output first risk identification results of the resource deposits from the neural network model, training a second model with  withdrawal risk training samples consisting of  normal withdrawal transaction samples and disposal transaction samples to obtain a gradient boosting regression model of resource withdrawals and to output second risk identification results of the resource withdrawals from the gradient boosting regression model, and training a third model with samples of the first risk identification results and  samples of the second risk identification results to obtain a classification and regression tree model of resource disposals, wherein the  deposit risk training samples are different from the  withdrawal risk training samples;
Claim 1 (first limitation).  This limitation describes a sever (Spec. at 0043, Fig. 1) training two distinct models, with distinct input data, outputting first and second risk identification results, which are in turn, used to train a third model for resource disposals.
	It would not be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of, ADJAOUTE  US 2015/0039512 A1 in view of HANLEY US 2018/0027413 A1 (Office Action 11/19/21), to train the three distinct models and subsequently apply those distinct models to the received resource deposit request, withdrawal request, and risk identification results, respectively, to output a resource transaction risk monitoring result.
	The following references considered in the After Final Consideration Pilot disclose elements of independent claim 1 known in the art, i.e. applying machine learning methods to predict transaction risk:
SHEN US 20190066110 A1
DUBOUE US 20180374089 A1
SHAMI US 20170372318 A1
OGWUELEKA. Journal of Engineering Science and Technology. Vol. 6, No. 3 (2011) 311 - 322. (available via http://citeseerx.ist.psu.edu/viewdoc/summary?doi=10.1.1.697.8197).
HAND. Statistical Science. 2002, Vol. 17, No. 3, 235–255, 241
After Final Consideration Program Decision (03/14/22).  However, they do not disclose the recited training steps of claim 1, when viewed alone or in combination, with ADJAOUTE in view of HANLEY.  Similarly, BRUESEWITZ (cited here first) discloses a financial risk prediction system for authorization requests, and while analogous art, is still deficient in disclosing the combination of training models, and their implementation, as claimed by the present invention.
	The dependent claims are allowed for the same rationale.
	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685